Citation Nr: 0505606	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  00-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a right leg 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a right leg disability.  He responded by filing a timely 
Notice of Disagreement, and was sent a Statement of the Case 
by the RO.  He then filed a timely substantive appeal, 
perfecting his appeal of this issue.  

This matter also arises from a May 2001 decision of the RO 
which denied the veteran service connection for post-
traumatic stress disorder.  He also initiated and perfected a 
timely appeal of this decision, and it is now before the 
Board.  

In November 2004, the veteran testified at the RO before the 
undersigned.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has a current diagnosis of post-traumatic 
stress disorder due to physical assault experienced during 
military service in Vietnam.  

3.  The veteran's right leg amputation was not due to or the 
result of an in-service injury.  

4.  The veteran's right leg amputation was not due to or the 
result of his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The criteria for the award of service connection for a 
right leg disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2000 and June 
2002 Statements of the Case, the various Supplemental 
Statements of the Case, and March 2001 and November 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical centers in 
Dallas, Fort Worth, and Bonham, TX, and these records were 
obtained.  Private medical records have also been obtained, 
as indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 1999 and May 2001, 
both prior and subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
those initial decisions and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was adjudicated on several occasions, most recently in 
April 2004, in light of the additional development performed 
subsequent to the initial decisions.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).   

I. Service connection - Post-traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran's claimed stressor, of abuse 
and physical assault at the hands of fellow soldiers while 
stationed in Vietnam, is unrelated to combat participation.  
Therefore, because the Board finds the veteran's alleged 
stressor is not combat-related, corroborative evidence must 
be presented of his claimed in-service stressors.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Review of the veteran's service medical records reveals an 
April 1970 psychiatric consultation report which described 
the veteran as "extremely agitated" and in a state of 
emotional distress.  He was found threatening other soldiers 
in his unit with a loaded rifle, alleging they had physically 
assaulted him, tormented him, and humiliated him after he 
reported their consumption of alcohol on duty to the 
commanding officer.  He planned to "[kill] every one of 
them."  

Based on this consultation report contemporaneous to the 
veteran's service in Vietnam, the Board finds the veteran's 
alleged stressor to be verified by sufficient collaborating 
evidence.  According to Court, the veteran need not submit 
evidence of personal participation in stressful events; he 
need only submit, or point the VA to, "independent evidence 
of the occurrence of a stressful event, [which] . . . implies 
his personal exposure."  Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002).  In the present case, such a burden 
has been met.  

The veteran has also submitted sufficient evidence of a 
current diagnosis of posttraumatic stress disorder, based on 
his in-service stressor.  According to 1999-2000 VA clinical 
records, the veteran has posttraumatic stress disorder as a 
result of stressors experienced during the Vietnam Conflict.  
These diagnoses were rendered by a VA psychologist and a VA 
licensed clinical social worker.  While subsequent VA 
examiners concluded that the veteran's symptoms more strongly 
suggested a depressive disorder (clearly negative evidence 
against this claim), the Board notes that no examiner has 
suggested the veteran does not have a psychiatric disorder of 
any kind.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Resolving any doubt in favor of the veteran, the Board finds 
sufficient evidence of a current diagnosis of post-traumatic 
stress disorder.  Because the veteran has post-traumatic 
stress disorder as a result of stressors experienced in the 
line of duty during military service, service connection for 
post-traumatic stress disorder is warranted.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

This decision should not be interpreted as a finding that all 
of the veteran's physiatric disorders are related to PTSD 
caused by his service, simply that the veteran has PTSD 
related to service.  The nature and extent of this disorder 
is not before the Board at this time. 

II. Service connection - Right leg disability

The veteran seeks service connection for a disability of the 
right leg.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  

The Board notes first that the veteran has recently been 
awarded service connection for diabetes mellitus, and at his 
November 2004 personal hearing alleged that his right leg 
disability might be secondary to his diabetes.  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2004).  As a result of the veteran's allegations, 
service connection for a right leg disability will be 
considered by the Board on both a direct and secondary basis.  

The veteran alleges, in part, that he injured his right leg 
during a motor vehicle accident in Vietnam, when a large 
construction truck rolled over on him.  Review of his service 
medical records confirms that he was involved in a truck 
accident in February 1970 during which he was caught under 
the vehicle.  However, according to his initial treatment 
records, he had no swelling of the right ankle or knee; only 
the left knee displayed any indications of injury.  He was 
issued crutches and given light duty, with instructions for 
"non-weight bearing on the left leg."  No mention of a 
right leg disability was made at that time.  In March 1970, 
he sought treatment for a laceration of his right knee.  No 
cause was given for this injury.  The wound was cleaned and 
closed with stitches.  A few days later he sought medication 
for his right knee pain.  His sutures were removed a week 
later, and the knee was described as "healing well."  He 
sought no additional treatment for his right knee after March 
1970.  As a whole, the Board finds that the service medical 
records provide negative evidence against this claim. 

Subsequent to service, the veteran did not report a right 
knee or leg disability for many years, although he did seek 
and receive medical treatment for other disabilities.  VA 
general medical examinations in 1971 and 1976 were both 
negative for any musculoskeletal abnormalities, including of 
the right leg.  In 1988, VA treated him for a right knee 
contusion following a motorcycle accident.  He subsequently 
developed complications which required a total knee 
replacement in 1992 and surgical fusion of his right knee 
several years later.  In 1996 he was involved in another 
motor vehicle accident requiring open reduction internal 
fixation of his right tibia.  Finally, in March 1999 he 
underwent a surgical amputation of his right leg above the 
knee.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

While the veteran has received extensive medical treatment 
for various injuries to his right leg subsequent to service, 
no medical expert has suggested these disabilities and his 
eventual above the knee amputation were in any way related to 
his right knee laceration in service.  Rather, his current 
disabilities were attributed to motor vehicle accidents in 
1988 and 1996.  The Board notes that while the veteran 
sustained a right knee laceration during military service in 
March 1970, no disabilities of the right knee were reported 
following his initial treatment period for this injury, or on 
subsequent post-service medical examinations.  The record 
does not reflect another disability of the right knee until 
1988, nearly 20 years after the veteran's 1970 laceration.  
Additionally, no medical expert suggested the veteran's 1988 
and subsequent disabilities of the right leg were causally 
related to his 1970 laceration, and in the absence of such 
evidence, service connection for a right leg disability must 
be denied.  The Board must find that the post-service medical 
records, as a whole, provide negative evidence against this 
claim.

The veteran has also alleged that his service-connected 
diabetes mellitus contributed to his loss of the right leg.  
A VA examiner considered this question in February 2004; 
however, after physically examining the veteran and reviewing 
his medical history, the examiner concluded the veteran's 
right leg amputation was "not secondary to diabetes 
mellitus."  The Board finds this medical opinion to have 
great probative value and provides more negative evidence 
against this claim.  Therefore, in the absence of any 
evidence to the contrary, service connection for a right leg 
disability as secondary to diabetes mellitus must be denied.  

The veteran himself has suggested that his right leg 
amputation was the result of his in-service right knee 
injuries, and/or was due to his service-connected diabetes 
mellitus; however, as a layperson, his statements regarding 
medical diagnosis, causation, and etiology are not binding on 
the Board.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current right leg disability and any in-service 
disease or injury.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA 
examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record, which has been cited above.  

Overall, the preponderance of the evidence is against service 
connection for a right leg disability, as the veteran's 
current amputation of the right leg was not due to or the 
result of an in-service disease or injury, and was not 
secondary to a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.  

Entitlement to service connection for a right leg disability 
is denied.  


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


